DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History
Claims 1-20 of US application 15/910,421 filed 3/2/18 have been examined. Examiner filed a non-final rejection
Applicant filed amendments on 3/9/21. Claims 1-20 were amended. Claims 1-20 were examined. Examiner filed a final rejection.
Applicant filed an RCE on 7/27/21. Claims 1, 5, 7, 10, 14, 16, and 19 were amended. Claims 1-20 were examined. Examiner filed a non-final rejection.
Applicant filed amendments on 12/21/21. Claims 1-4, 8-13, and 17-20 were amended. Claims 5-7 and 14-16 were cancelled. Claims 1-4, 8-13, and 17-20 are presently pending and presented for examination.

Reasons for Allowance
Claims 1-4, 8-13, and 17-20 are allowed over the prior art of record. The closest prior art of record is Buttolo et al. (US 20180039917 A1) in view of Hirose et al. (US 20200372418 A1) in further view of Jabour et al. (US 20190172170 A1), hereinafter referred to as Buttolo, Hirose and Jabour, respectively.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 10 and 19, Buttolo discloses A computing system (See at least Fig. 1 in Buttolo: Buttolo discloses a computing system for a vehicle for detecting passengers for ride-sharing [See at least Buttolo, 0020-0021]) comprising: 
a network communication interface (See at least Fig. 1 in Buttolo: Buttolo discloses that data in the system may be communicated over a network interface, including connections 164, 174, and others [See at least Buttolo, 0026-0027]); 
one or more processors (See at least Fig. 1 in Buttolo: Buttolo discloses that a processor 106 controls at least some portion of the operation of the vehicle-based computing system and is connected to a number of different inputs and outputs to facilitate user interaction with the processor and related devices [See at least Buttolo, 0021-0022]); and 
a memory storing instructions that, when executed by the one or more processors (Buttolo discloses that the processor is connected to various types of non-transitory or tangible computer program products or storage media implementing both temporary or non-persistent storage 108 and persistent storage 110 [See at least Buttolo, 0021]), cause the computing system to: 
manage a transport service by receiving, via the network communication interface, transport requests from user computing devices of requesting users and matching the requesting users with vehicles (See at least Fig. 4 in Buttolo: Buttolo discloses that at step 410, a prospective passenger may request and be paired with a vehicle [See at least Buttolo, 0058]); 
match one or more of the requesting users to an autonomous vehicle (AV) (Buttolo discloses that the user may be matched to a vehicle [See at least Buttolo, 0058]); 
receive, via the network communication interface, sensor data obtained from (i) one or more sensors of the user computing device of each requesting user of the one or more requesting users matched to the AV (See at least Fig. 2A in Buttolo: Buttolo discloses that the vehicle system 200 gathers various types of data regarding the location of each mobile device 204 carried by a passenger [See at least Buttolo, 0047]), and sensor data obtained from (ii) one or more sensors the AV (Buttolo discloses that in-vehicle components 206 may receive data from mobile devices 204 indicating which zone 208 each mobile device 204 is located in [See at least Buttolo, 0049-0050]. The in-vehicle components 206 may therefore be regarded as sensors of a transport provider computing device associated with the vehicle);
based, at least in part, on the sensor data from the one or more sensors of the AV, determine a position of each requesting user within the AV (See at least Fig. 2A in Buttolo: Buttolo discloses that the system 200 may use one or more device location-tracking techniques to identify the zone 208 in which the personal device 204 is located [See at least Buttolo, 0047]);
match a next requesting user to the AV (See at least Fig. 4 in Buttolo: Buttolo discloses that at step 410, a prospective passenger may request and be paired with a vehicle [See at least Buttolo, 0058]); 
determine a route based on [a] pickup location such that an open seat within the AV is adjacent to the next requesting user when the AV arrives at the pickup location for the next requesting user (See at least Fig. 4 in Buttolo: Buttolo discloses that at step 434 one or more in -vehicle modules may attempt to communicate with a passenger personal nomadic device to detect passenger position relative to the vehicle and align an open seating location with the passenger as the vehicle approaches and stops at the pick-up location [See at least Buttolo, 0060]);
transmit, via the network communication interface, route data to an on-board computing system of the AV to cause the on-board computing system to (i) update a current route in order to facilitate a rendezvous with the next requesting user at the pickup location (See at least Figs. 3A-3B in Buttolo: Buttolo discloses that vehicle 320 may align reserved seating location 322 with awaiting passenger 310 based on detecting the location of passenger via coordinates provided by a passenger mobile device communicated directly to vehicle 320 or via a remote server [See at least Buttolo, 0055]. Under examiner’s broadest reasonable interpretation, receiving location coordinates at the vehicle to refine a pick-up location where the vehicle will arrive may be regarded as updating a route of a map interface of the vehicle), and (ii) autonomously operate control mechanisms of the AV in order to rendezvous with the next requesting user at the pickup location such that the open seat within the AV is adjacent to the next requesting user (Buttolo discloses that the vehicle may be properly aligned with the passenger using information communicated to the vehicle 320’s in-vehicle components, and that for autonomous vehicles this occurs automatically [See at least Buttolo, 0055]).
Hirose teaches a computing system for ride-sharing configured to transmit, via the network communication interface, data indicating the pickup location to a computing device of the next requesting user (Hirose teaches that in a ride-sharing system, to the users for whom a determination has been made that the ride-sharing is possible, the control device 40 notifies information including the boarding location at which a user who has applied for ride-sharing gets on the shared vehicle Vn [See at least Hirose, 0091]).
However, none of the prior art of record taken either alone or in combination teaches or suggests the computing system configured to, based at least in part on the position of each requesting user within the AV, (i) select a pickup location (emphasis added).
Buttolo teaches that when a user makes a reservation request of the ride-sharing system, the pickup location is predetermined in the reservation request by the user; however, it is not determined based on “the position of each requesting user within the AV” (See at least [Buttolo, 0055]).
Hirose teaches that a boarding location is transmitted to a user so that it is visible to the user ([See at least Hirose, 0091]). But Hirose is silent as to whether or not the boarding location is calculated based on “the position of each requesting user within the AV”, so it would be hindsight to somehow assume that Hirose teaches calculation of the boarding location based on such a value. (Note: examiner emphasizes the term “within” because it is clear from at least paragraph [0008] of applicant’s specification that the term “within” is used to refer to measurement of positions of users who are already physically inside the vehicle. Such position values are not discussed in the prior art of record with respect to determining a pickup location for a next user).
Jabour teaches a ride-sharing system wherein the system assigns an empty seat within a vehicle to a user based off of a predetermined pickup location provided by the user (See at least [Jabour, 0014-0016 and 0021-0023]). However, this is the converse of the claimed invention; rather than determining a pickup location based on an occupied seat (as claimed), (See at least [Jabour, 0014-0016]). Furthermore, Jabour explicitly discloses that the pickup location is provided by the computing device of the user rather than being determined based on “the position of each requesting user within the AV”, so it would be hindsight to somehow assume that Jabour teaches calculation of the pickup location based on such a value.
For at least the above stated reasons, examiner holds that Buttolo, Hirose, Jabour, and the other prior art of record are not in the field of endeavor of using the position of each user within a ride-sharing vehicle to determine a pickup location for a next user. Claims 1, 10 and 19 are allowable over the prior art of record.

Regarding claims 2-4 and 8-9, these claims are also allowable over the prior art of record at least by virtue of their dependence from claim 1.

Regarding claims 11-13 and 17-18, these claims are also allowable over the prior art of record as least by virtue of their dependence from claim 10.

Regarding claim 20, this claim is also allowable over the prior art of record at least by virtue of its dependence from claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NAEEM TASLIM ALAM/Examiner, Art Unit 3668                                                                                                                                                                                                        /YAZAN A SOOFI/Primary Examiner, Art Unit 3668